HORTON, J.,
dissenting: The trial court correctly applied the doctrine of Gowen v. Swain, 90 N.H. 383, 10 A.2d 249 (1939), to place the burden of proof on the defendant to establish permission in fact after a showing of the required adverse public use by the plaintiff. The majority’s reliance on Catalano v. Town of Windham, 133 N.H. 504, 578 A.2d 858 (1990), to establish “that the burden of proof on the issue of permission, at least initially, lies with the claimant,” is misplaced. Catalano tells us that if the party asserting the easement is “able to prove that the public used the roads openly and under a claim of right for twenty years, the burden shifted to the [servient landowner] to prove that the public used the roads with permission of the owner.” Id. at 510, 578 A.2d at 862 (citing Gowen v. Swain, supra). The trial court found sufficient facts to establish open and continuous public use, unrelated to any permitted use, under claim of right, for the appropriate period. The proof of the fact of permission for this use was properly put on the back of the defendant. The trial court should be affirmed. I respectfully dissent.
THAYER, J., joins in the dissent.